DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment to the specification filed on 22 February 2022 has been entered. The priority information has been updated. No new matter has been introduced. 
1c.	The claim amendment filed on 22 February 2022 has been entered. 
Claim Status:
1d.	Claims 75-100 are pending and under consideration. 
Election/Restriction:
2a.	Applicants’ election without traverse of Group I, claims 78-85, 100 and the species of cytokine, in the reply filed on 06/29/2022 is acknowledged. It is acknowledged that claim 100 was inadvertently left out from group I. 
2b.	Claims 86-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
It is acknowledged that the species election is for search and upon allowance of a generic claim, claims to additional species which depend from or otherwise require the limitations of the allowable generic claims will be considered. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
3.	The information disclosure statements filed on 02/22/2022; 03/02/2022; 04/07/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The references on parent application 17/082,955 have been considered as to the merits.
Drawings:
4.	The drawings are objected to because:
The instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figures 32b, 32c, 35, 62 and 63 of the instant application, for example, are presented on separate panels. The panels of drawings should be labeled as ''Figures 35a, 35b etc.  Applicant is reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1 1.84(U)(1), Applicant is required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections:
5.	Claim 77 is objected to because of the following informalities:  
5b.	Claim 77 recites the acronym “P1, P1’”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
5c.	Claim 78 recites “to another” twice, the second recitation should be deleted.  
5d.	Claims 81 and 82, recite the phrase “…wherein the blocking moiety comprises a steric/specific blocking moiety comprises …”  The word “that” should be inserted before the second recitation of “comprises.”
Claim Rejections - 35 U.S.C. § 112 [b]:
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a.	Claim 81 recites “or a fragment thereof” in line 3. However, it is unclear whether this refers back to the Fc alone, or all three steric blocking moieties.

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 75-82 and 100 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 75-83, of U.S. Application: 17/082,955, (same inventors with the instant application).
Although the conflicting claims are not identical, the instant claims are drawn to a recombinant pro-protein comprising, a cleavable moiety that is a substrate for a protease, wherein the cleavable moiety comprises the amino acid sequence of SEQ ID NO: 198, SEQ ID NO: 199, SEQ ID NO: 381 or an amino acid sequence at least at least 85% identical to the amino acid sequence of SEQ ID NO: 198; SEQ ID NO: 199, SEQ ID NO: 381; and a polypeptide with biological activity; wherein the cleavable moiety links the polypeptide with biological activity to another amino acid sequence. 
Meanwhile, the ‘955 claims encompass a polypeptide comprising Formula I: [D1]-[L1]-[D2], wherein D1 is a first domain of interest; L1 is a separation moiety that connects or links D1 to D2, wherein the separation moiety comprises an amino acid sequence selected from SEQ ID NOs: 195-220 or an amino acid sequence that has at least about 75% identity to SEQ ID NOs:195-220, wherein [D1] or [D2] comprises a cytokine, chemokine, growth factor, a soluble receptor, or a fragment thereof, or any combination.	
Therefore, both sets of claims encompass a fusion protein comprising a polypeptide with a biological activity, a linker and another polypeptide. The cleavable moiety of SEQ ID NO:198-199 recited in the instant claims are identical to the linker of SEQ ID NO:198-199, (claims recite SEQ ID NO:195-200) of ‘955 claims. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112; [a]: Written Description

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8a.	Claims 75-85 and 100 are rejected under 35 U.S.C. 112, [a], first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a recombinant pro-protein comprising a cleavable moiety that is a substrate for a protease and a polypeptide, wherein the cleavable moiety comprises the amino acid sequence of SEQ ID NO: 198, SEQ ID NO: 199, SEQ ID NO: 381 or an amino acid sequence at least at least 85% identical to the amino acid sequence of SEQ ID NO: 198; SEQ ID NO: 199, SEQ ID NO: 381; and a polypeptide with biological activity; wherein the cleavable moiety links the polypeptide with biological activity to another amino acid sequence. The claims recite at least 85% sequence identity with an amino acid sequence of SEQ ID NO:198, 199, or 381. The claims recite that the cleavable moiety is a substrate for a protease links the polypeptide with biological activity to another to another amino acid sequence. The specification teaches that linker-3, (SEQ ID NO:198) is found in four conjugates, (ACP155, ACP157, ACP204 and ACP207), see table on pages 179-181). The specification does not teach a single conjugate that comprises the cleavable moiety of SEQ ID NO:199 or 381. Moreover, the specification does not teach a single conjugate that comprises a cleavable moiety that has less than 100% to the sequence of SEQ ID NO:198. Thus, a large genus of polypeptides is encompassed by the claims, whereas a single species is described by the specificaiton.  
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
               With the exception of a conjugate comprising an amino acid sequence 100% identical to the amino acid of SEQ ID NO: 198 and a polypeptide, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides required by the methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
               One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
               Therefore, only pro-proteins comprising a cleavable moiety that is a substrate for a protease and a polypeptide, wherein the cleavable moiety comprises the amino acid sequence of SEQ ID NO: 198, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112; [a]: Scope of Enablement:

8b.	Claims 75-85 and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a conjugate comprising a recombinant pro-protein comprising the amino sequence of SEQ ID NO: 181, 183, 227 or 229, wherein said pro-protein comprises the  cleavable moiety of SEQ ID NO:198, does not provide enablement for a conjugate that comprises the cleavable moiety of SEQ ID NO:199 or 381 and a biological activity or a conjugate comprising a cleavable moiety that has less than 100% to the sequence of SEQ ID NO:198. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).              
In the instant case, the claims are broadly directed to a recombinant pro-protein that comprises a polypeptide and a cleavable moiety that is at least 85% sequence identity with an amino acid sequence of SEQ ID NO:198, 199, or 381. The specification teaches four conjugates that comprise the cleavable moiety of SEQ ID NO:198, (ACP155, ACP157, ACP204 and ACP207; SEQ ID NO: 181, 183, 227 and 229, receptively).  
The specification does not teach a single conjugate that comprises the cleavable moiety of SEQ ID NO:199 or 381. Moreover, the specification does not teach a single conjugate that comprises a cleavable moiety that has less than 100% to the sequence of SEQ ID NO:198. Thus, a large genus of recombinant pro-proteins is encompassed by the claims.  
The nature of the invention is complex and unpredictable, involving the effects of amino acid sequence alteration (e.g., substitutions, additions, deletions) on the overall structure and function of the resulting polypeptide, and the effects of those variant polypeptides on physiological conditions.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The specification teaches four conjugates that comprise the cleavable moiety of SEQ ID NO:198, (, ACP155, ACP157, ACP204 and ACP207).  For example, the specification teaches that the ACP155 conjugate, (SEQ ID NO: 181) comprises human IL-2-human, serum albumin, immunoglobulin kappa light chain and the cleavable moiety of SEQ ID NO:198, (see table on pages 179-181). The specification uses a xenograft tumor model and teaches that ACP155 is administered at 55 to 230 µg/animal dose, (see 421 and figure 58c). The specification teaches that linker-3 (ALFKSSFP, SEQ ID NO: 198) is sufficiently cleaved in human tumor types to induce IL-2 biological activity, (see example 40 and table 13 on page 121).  However, there is no disclosure of conjugates that comprise the cleavable moieties of SEQ ID NO:199 or 381 or a conjugate that comprises less than 100% percent than the cleavable moiety of SEQ ID NO:198.
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Alaoui-lsmaili (2009, Cytokine Growth Factor Rev. 20(5-6):501 -7) also indicate that designing a mutein having predictable activities is difficult: 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active site was identified in the specification, it may not be sufficient, as the ordinary artisan would immediately recognize that an active site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore, substitution of non-essential residues can often destroy activity.  
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).  The purposeful introduction of cysteines to form locked dimers adds another layer of complexity to proper folding processes.
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives encompassed in the claims and possible screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the lack of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Accordingly, the instant specification is only enabling for a recombinant pro-protein comprising the amino sequence of SEQ ID NO: 181, 183, 227 or 229, wherein said pro-protein comprises the cleavable moiety of SEQ ID NO:198.

Conclusion:
9.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        24 August 2022